DETAILED ACTION
	This action is in response to the above application filed on 06/30/2021. Claims 1 and 3-38 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “locking unit 450”, “pushing plate part 470” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 13, 22, 25, and 33 are objected to because of the following informalities
In claim 5, “in a direction” should be changed to “in the direction”.
In claim 13, “the locking unit comprises a plurality of locking units” is a repetition of a limitation previously set forth in claim 12 and should be deleted. Further, “the unlocking unit comprises a plurality of unlocking units” is a repetition of a limitation previously set forth in claim 12 and should be deleted.
In claim 22, “comprises unlocking main body” in lines 1-2 should be changed to “comprises an unlocking main body”.
In claim 25, “is capable of pushing the unlocking unit” is a repetition of a limitation previously set forth in claim 24 and should be deleted.
In claim 33, “the unlocking main body comprises” should be changed to “the unlocking main body of each of the first and second unlocking units comprises” or similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-38 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 recites “a movement of the second body part” in lines 3-4. It is unclear if “a movement” is referring to the same limitations set forth in claim 1 or if it is intending to set forth additional movements. For the purpose of examination, these limitations are interpreted as referring to the same as previously set forth in the claims.
Claims 3, 7 and 10 recite “an interval”. It is unclear if “an interval” is referring to the same limitation set forth in claim 1 or if it is intending to set forth additional intervals. For the purpose of examination, these limitations are interpreted as referring to the same as previously set forth in the claims.
Claim 9 sets forth “a plurality of locking units” and further recites “the locking unit” in line 8. It is unclear if “the locking unit” is referring to one of or the entire plurality of locking units. Claim 9 further recites “both directions” in line 10. The claim has not previously set forth two directions, therefore it is unclear what is meant by “both directions”.
Claim 13 sets forth “a plurality of locking units” and further recites “the locking unit” in lines 7 and 8. It is unclear if “the locking unit” is referring to one of or the entire plurality of locking units.
Claims 22 and 32 recite “a movement path of the locking unit” in line 2. It is unclear if “a movement path” is referring to the same limitation set forth in claim 1 or if it is intending to set forth additional movement path. For the purpose of examination, these limitations are interpreted as referring to the same as previously set forth in the claims.
Claims 27 and 37 recite the limitation “a certain angle”. It is unclear how one of ordinary skill in the art would determine the parameters of a “certain” angle. For example, it is unclear if a certain angle 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking unit” and “unlocking unit” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isbell (US 2010/0041945).
Regarding claim 1, Isbell discloses a locking apparatus (Handle 1, paragraphs [0072-0074], FIGs 15-23) comprising: a first body part (54, FIGs 15-20, paragraph [0073-0074]); a second body part (56, FIGs 15-20, paragraph [0073-0074]) capable of relative movement with respect to the first body part (56 
Regarding claim 3, Isbell discloses the unlocking unit (58, 60) pushes the locking unit in a direction in which an interval between the one side of the first body part and one side of the second body part, which face each other, in a certain section increases (When locking lever 58 is lowered into the unlocked position, the distance between the inner facing surfaces of 54 and 56 increase as 50 is released form compression, paragraphs [0073-0074]), so as to enable relative movement between the first body part and the second body part, which is prevented by the locking unit (The unlocking unit increases the interval which allows for relative movement that is otherwise prevented in the locked position).
Additional relevant prior art
Cauldwell (US 2017/000481) discloses with respect to claim 1 a locking apparatus (FIGs 9-10) comprising a first body part (36), a second body part (340), a locking unit (72) and an unlocking unit (14) capable of achieving the claimed functions (Paragraphs [0040-0043]).
Kasvikis (US 2018/0049739) discloses with respect to claim 1 a locking apparatus (FIGs 5-12) comprising a first body part (260 or 360), a second body part (250 or 350), a locking unit (254 or 354) and an unlocking unit (Release mechanism, paragraph [0066]) capable of achieving the claimed functions (Paragraphs [0061-0066]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771